                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

DUANE JOHN,                                                                         PETITIONER

v.                                                                        No. 3:17CV42-MPM-RP

TIMOTHY OUTLAW                                                                   RESPONDENTS


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion issued today in this cause, the instant petition

for a writ of habeas corpus is DENIED.

       SO ORDERED, this, the 24th day of March, 2020.


                                               /s/ Michael P. Mills
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
